         Case 3:16-cv-01345-AWT Document 170 Filed 03/26/19 Page 1 of 4



                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF CONNECTICUT

 JOSEPH VELLALI et al.,
                                                  Civil Action No. 3:16-cv-01345-AWT
                            Plaintiffs,
 v.                                               Hon. Alvin W. Thompson

 YALE UNIVERSITY et al.,
                                                  March 26, 2019
                            Defendants.

                 JOINT MOTION TO MODIFY THE SCHEDULE
                    AND EXTEND PRE-TRIAL DEADLINES

      Plaintiffs Joseph Vellali, Nancy S. Lowers, Jan M. Taschner, and James

Mancini, and Defendants Yale University, Michael A. Peel, and the Fiduciary

Committee on Investments (collectively, the “Parties”) jointly move for a

modification of the schedule and an extension of certain pretrial deadlines. In

support of this motion, the Parties state as follows:

        1.    The Parties have conferred and have agreed to the extensions

requested in this Joint Motion.

        2.    The current fact-discovery deadline is April 1, 2019.

        3.    Despite the Parties’ diligence and best efforts, due to scheduling

conflicts it has not been possible to schedule the depositions of certain significant

third parties, including the corporate representative deposition of TIAA and current

and former employees of AonHewitt Investment Consulting, prior to April 1, 2019.

However, all of these third-party depositions can be completed by May 1, 2019.
       Case 3:16-cv-01345-AWT Document 170 Filed 03/26/19 Page 2 of 4



      4.     To allow for the completion of these third-party depositions, the

Parties respectfully request that the Court briefly extend the fact-discovery

deadline to May 1, 2019. The Parties additionally respectfully request that the

Court briefly extend the other pre-trial deadlines in order to accommodate the

above modification.

      5.     No extensions have previously been requested or granted with respect

to these deadlines.

      6.     The Parties jointly propose the following modified schedule:

May 1, 2019:              Fact discovery deadline (extended from April 1,
                          2019 for the sole purpose of permitting Plaintiffs to
                          depose certain third party witnesses already
                          noticed or subpoenaed by Plaintiffs or to comply
                          with the Court’s ruling on Defendants’ pending
                          Motion for Protective Order (ECF No. 161)).

June 14, 2019:            Plaintiffs to designate trial experts and provide
                          opposing counsel with reports from retained
                          experts pursuant to Fed. R. Civ. P. 26(a)(2).

August 1, 2019:           Defendants to designate trial experts and provide
                          opposing counsel with reports from retained
                          experts pursuant to Fed. R. Civ. P. 26(a)(2).

September 2, 2019:        Plaintiffs to designate rebuttal trial experts and
                          provide opposing counsel with reports from
                          retained experts pursuant to Fed. R. Civ. P. 26(a)(2).

October 1, 2019:          Depositions of all experts will be completed and
                          discovery to close.

November 20, 2019:        Dispositive motions to be filed.

January 17, 2020:         Responses to dispositive motions to be filed.

February 14, 2020:        Replies to dispositive motions to be filed.



                                          2
       Case 3:16-cv-01345-AWT Document 170 Filed 03/26/19 Page 3 of 4



      7.     No extension is being sought for the purposes of delay, and no Party

would suffer prejudice should this Court grant the requested extensions.

      WHEREFORE, the Parties respectfully request that the Court enter an order

modifying the schedule and extending the pre-trial deadlines as set forth above.

March 26, 2019                            Respectfully submitted,

/s/ Jerome J. Schlichter                  /s/ Brian D. Netter
Jerome J. Schlichter (phv01476)           Brian D. Netter (phv08476)
Heather Lea, (phv08416)                   (with permission)
Andrew D. Schlichter (phv09955)           bnetter@mayerbrown.com
Sean E. Soyars (phv08419)                 Michelle N. Webster (phv08475)
Joel D. Rohlf (phv09849)                  Matthew A. Waring (phv08551)
Alexander L. Braitberg (phv09929)         MAYER BROWN LLP
SCHLICHTER, BOGARD & DENTON, LLP          1999 K Street NW
100 South Fourth Street, Ste. 1200        Washington, DC 20006-1101
St. Louis, MO 63102                       Telephone: (202) 263-3000
Phone: (314) 621-6115                     Facsimile: (202) 263-3300
Fax: (314) 621-5934
jschlichter@uselaws.com                   Nancy G. Ross (ct14373)
hlea@uselaws.com                          James C. Williams (ct23292)
aschlichter@uselaws.com                   MAYER BROWN LLP
ssoyars@uselaws.com                       71 South Wacker Drive
jrohlf@uselaws.com                        Chicago, Illinois 60606-4637
abraitberg@uselaws.com                    Telephone: (312) 782-0600
                                          Facsimile: (312) 701-7711
Lead Counsel for Plaintiffs
                                          Counsel for Defendants
Stuart M. Katz (ct12088)
Cohen and Wolf, P.C.
Bridgeport, CT 06604
Tel: (203) 368-0211
Facsimile: (203) 337-5505
skatz@cohenandwolf.com

Local Counsel For Plaintiffs


                                         3
        Case 3:16-cv-01345-AWT Document 170 Filed 03/26/19 Page 4 of 4




                          CERTIFICATE OF SERVICE

   I certify that, on March 26, 2019, a copy of the foregoing was filed electronically

using the Court’s CM/ECF system, which will provide notice to all counsel of record

of the filing.

                                        By: /s/ Jerome J. Schlichter




                                           4
